Exhibit 10.3

SPECIAL PARTNERSHIP UNIT REPURCHASE AGREEMENT

This Special Partnership Unit Repurchase Agreement (this “Agreement”) is entered
into as of July 12, 2012 (the “Effective Date”), by and between Dividend Capital
Total Realty Operating Partnership LP, a Delaware limited partnership (the
“Partnership”) and Dividend Capital Total Advisors Group LLC, a Delaware limited
liability company (“DCTAG”).

RECITALS

A. DCTAG purchased 200 Special Partnership Units (as defined in the Third
Amended and Restated Limited Partnership Agreement of the Partnership) from the
Partnership for an aggregate purchase price of $1,000.

B. The 200 Special Partnership Units purchased by DCTAG constitute all of the
issued and outstanding Special Partnership Units of the Partnership.

C. The Partnership now wishes to repurchase the 200 Special Partnership Units
back from DCTAG, and DCTAG wishes to sell such Special Partnership Units back to
the Partnership.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

1. Sale of Special Partnership Units. For good and valuable consideration,
receipt of which is hereby acknowledged, DCTAG does hereby sell, assign,
transfer, convey, grant, bargain, set over, release and deliver 200 Special
Partnership Units unto the Partnership, its successors and assigns, to have and
to hold forever, free and clear of any security interest, pledge, mortgage, lien
(including environmental and tax liens), charge, encumbrance, adverse claim,
preferential arrangement, or restriction of any kind, including, without
limitation, any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership. The parties hereto acknowledge
that as a result of the foregoing sale, DCTAG shall have no remaining interest
in any Special Partnership Units in the Partnership.

2. Consideration for Sale. In consideration of the foregoing sale of 200 Special
Partnership Units, on the Effective Date the Partnership shall pay to DCTAG
$1,000, which amount is equal to the aggregate purchase price previously paid by
DCTAG to the Partnership for such Special Partnership Units.

3. Entire Agreement. This Agreement sets forth all of the promises, agreements
and understandings between the parties hereto with respect to the subject matter
hereof, and there are no promises, agreements or understandings, oral or
written, express or implied, among them other than as set forth or incorporated
herein.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
of the parties hereto shall not have signed the same counterpart.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

DIVIDEND CAPITAL TOTAL REALTY

OPERATING PARTNERSHIP LP

By:  

Dividend Capital Diversified

Property Fund Inc., its General Partner

 

        By:   /s/ Guy M. Arnold   Guy M. Arnold   President

 

DIVIDEND CAPITAL TOTAL

ADVISORS GROUP LLC

By:   /s/ John A. Blumberg   John A. Blumberg   Manager

 

3